Citation Nr: 1219893	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for residuals of bilateral inguinal hernias.  

5.  Entitlement to an initial rating in excess of 10 percent for a back disorder.  

6.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disorder.  

7.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder.  

8.  Entitlement to an initial rating in excess of 10 percent for a right knee disorder.  

9.  Entitlement to an initial rating in excess of 10 percent for left-side carpal tunnel syndrome.  

10.  Entitlement to an initial rating in excess of 10 percent for right-side carpal tunnel syndrome.  

11.  Entitlement to an initial compensable rating for left ear hearing loss.  

12.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO granted service connection and assigned initial 10 percent ratings for thoracolumbar spine strain, acromioclavicular degenerative joint disease (DJD)/chronic right shoulder strain, left knee chondromalacia with moderately severe patellofemoral pain syndrome, right knee chondromalacia with moderately severe patellofemoral pain syndrome, right upper extremity carpal tunnel syndrome, left upper extremity carpal tunnel syndrome, and tinnitus.  The RO also granted service connection and assigned initial noncompensable (0 percent) ratings for left ear hearing loss and hypertension.  Each grant of service connection was effective June 1, 2004, the day after the Veteran's separation from service.  The RO also denied service connection for a cervical spine disorder, headaches, a sinus disorder, right ear hearing loss, and residuals of bilateral inguinal hernias.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the St. Louis RO.  

In his April 2006 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge via teleconference.  In May 2009, the Board remanded the Veteran's appeal to schedule the requested hearing.  An April 2010 letter advised the Veteran that his hearing was scheduled in May 2010.  However, on the date of the scheduled hearing, the Veteran submitted a statement requesting withdrawal of his hearing request.  There are no outstanding hearing requests of record.  

In August 2010, the Board denied the claim for an initial rating in excess of 10 percent for tinnitus.  The claims listed on the title page of this decision, as well as a claim for service connection for a chronic upper respiratory condition, to include sinusitis, were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.    

In a November 2011 rating decision, the AMC granted service connection for allergic rhinitis, representing a full grant of the benefit sought with respect to this claim.  The AMC continued to deny the claims listed on the title page (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board's decision regarding the claims for service connection for a cervical spine disorder, right ear hearing loss, and residuals of bilateral inguinal hernias is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the Veteran has a current cervical spine disorder.  

3.  The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.

4.  There is no competent and persuasive evidence that the Veteran has current residuals of bilateral inguinal hernias.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  The criteria for service connection for residuals of bilateral inguinal hernias are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for a cervical spine disorder, hearing loss, and bilateral hernias was received in August 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in September 2004 and August 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and an SSOC was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and August 2010.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature and etiology of his claimed disabilities in October 2004.  

In the August 2010 remand, the Board remanded the claims on appeal, in part, to attempt to obtain a copy of the Veteran's retirement examination.  While the AMC requested the Veteran's medical examinations from the Defense Personnel Records Information Retrieval System (DPRIS), the only service treatment records provided were copies of the Veteran's March 1984 enlistment examination and Report of Medical History.  As pointed out by the Board in August 2010, VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed further in the remand below, the Board finds that additional efforts to attempt to obtain a copy of the Veteran's retirement examination report are warranted.  Nonetheless, the Board notes that the Veteran filed his claim for service connection for a cervical spine disorder, hearing loss, and residuals of bilateral inguinal hernias in August 2004, within one year after separation from service.  A successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The claims herein decided are being denied on the basis that there is no evidence of a current cervical spine disorder, right ear hearing loss for VA purposes, or residuals of bilateral inguinal hernias.  The Veteran has specifically reported that he underwent retirement examination in February 2004.  As the report of this retirement examination would not include evidence of a current cervical spine disorder, right ear hearing loss for VA purposes, or residuals of bilateral inguinal hernias-the very evidence necessary to substantiate the claims herein decided-a remand to attempt to obtain the retirement examination report would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Additionally, the Board notes that, as will be discussed below, in July 1999, the Veteran complained of problems hearing in both ears.  The physician assistant compared the results of a hearing test performed that day with the hearing test from a July 1998 physical and noted that there was no significant threshold shift.  The results of audiometric testing performed in July 1999 have not been associated with the claims file.  Nevertheless, the claim for service connection for right ear hearing loss is being denied as there is no evidence of current right ear hearing loss for VA purposes.  The results of audiometric testing performed in July 1999, therefore, cannot substantiate this claim.  See Gilpin, 155 F. 3d 1353; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Thus, remand to attempt to obtain the results of audiometric testing performed in July 1999 is not warranted.  See Soyini, 1 Vet. App. at 546.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Cervical Spine Disorder

In his August 2004 claim for service connection, the Veteran indicated that he was seeking service connection for a cervical spine disorder.  

Service treatment records reflect that, in March 1986, the Veteran presented with complaints of general body aches, chiefly in the neck area, after being involved in a motor vehicle accident.  There was limited range of motion upon lateral movement of the neck.  The assessment was trauma due to motor vehicle accident.  No specific diagnosis regarding the cervical spine was made.  Another record of treatment regarding this motor vehicle accident reflects that the Veteran complained of general body aches, hurting especially in the left side of his neck down to his shoulder.  He complained of limited range of motion in the neck.  The assessment was muscular strain left shoulder area.  

The Veteran underwent VA examination in October 2004.  As regards the history of his claimed cervical spine disability, the Veteran reported that a VA representative had suggested to him that his headaches might be related to a cervical spine problem.  He denied ever having neck pain or injury.  Examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, or tenderness.  Range of motion testing revealed normal range of motion, which was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  X-ray of the cervical spine revealed no abnormality.  As regards the Veteran's claimed cervical spine disorder, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.  

On VA examination in February 2005, range of motion testing of the neck revealed full flexion to 65 degrees, extension to 35 degrees, lateral flexion to 40 degrees, and rotation to 40 degrees.  These ranges of motion were unchanged on repeated motion.  No diagnosis regarding a cervical spine disorder was rendered.  A March 2005 report of VA EMG testing reflects that the Veteran again denied a history of neck pain or trauma.  Neck range of motion was normal on examination.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disorder is not warranted.  

In this regard, despite the report of neck pain following a motor vehicle accident in service, there is simply no medical evidence of a current cervical spine disorder.  Rather, the October 2004 VA examiner specifically opined that there was no pathology to render a diagnosis as regards the claimed cervical spine disorder, and X-ray performed in conjunction with the VA examination did not reveal any abnormality.  Significantly, the Veteran himself denied a history of neck pain or trauma in March 2005.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a cervical spine disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

In reaching the above conclusion, the Board has carefully considered that the October 2004 report of the Veteran's cervical spine X-ray notes a clinical history of pain.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Notably, despite the clinical history indicated in the X-ray report, during the October 2004 VA examination, the Veteran himself denied neck pain.  Even assuming, arguendo, that the clinical history indicated in the October 2004 X-ray report reflects the Veteran's report of cervical spine pain, in this case, there is simply no current diagnosis in regard to such pain.

Based on the foregoing, the claim for service connection for a cervical spine disorder must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  

Right Ear Hearing Loss

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for right ear hearing loss is not warranted.  

The Veteran asserts that he has right ear hearing loss due to in-service noise exposure.  

Service treatment records reflect that in July 1999, the Veteran complained of problems hearing in both ears.  The physician assistant compared the results of a hearing test performed that day with the hearing test from a July 1998 physical and noted that there was no significant threshold shift.  While the results of the July 1999 audiometric testing are not available, audiometric testing on examination in July 1998 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
0
-10

The July 1998 examination report reflects that the Veteran's hearing was tested a second time.  On repeat testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15

In April 2001, the Veteran reported that he was required to wear hearing protection at work and had current exposure to hazardous noise.  Audiometric testing did not reveal right ear hearing loss as defined by 38 C.F.R. § 3.385.  The pertinent assessment following audiometric testing was right ear hearing within normal limits.  

The Veteran was afforded a VA audiological examination in October 2004.  He described decreased hearing, greater in the left ear than the right, and reported that he was a right-handed gun shooter.  The Veteran added that, during his 20 years of service in the Navy, his jobs included gunfire controller and weapons technician.  He reported being diagnosed with hearing loss in January 2004 and added that he had only been separated from service since May.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
20

Speech recognition score on the Maryland CNC Word List was 100 percent in the right ear.  The audiologist commented that testing revealed normal hearing in the right ear with the exception of a mild hearing loss at 8000 Hertz.  She added that the Veteran's speech discrimination was good.  She opined that the etiology of the Veteran's hearing loss was at least as likely as not related to military service.  

On VA examination in October 2010, to evaluate the Veteran's claimed chronic upper respiratory condition, the Veteran complained of decreased hearing for about 10 years.  No audiological testing was performed.  Significantly, the Veteran did not indicate that his right ear hearing had worsened since October 2004.  

The foregoing evidence indicates that no right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, was demonstrated in service.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, in this case, there is simply no competent, persuasive evidence of current right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Rather, the October 2004 audiological testing reveals that the auditory thresholds were not 26 decibels (let alone 40 decibels) or greater at any of the frequencies, nor was the Veteran's speech recognition score on the Maryland CNC Word List less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for right ear hearing loss.

Despite the October 2004 VA examiner's opinion that the Veteran's hearing loss is at least as likely as not related to his military service, as noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin, 155 F. 3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board acknowledges the Veteran's contention that he has right ear hearing loss related to service.  Special equipment and testing is required to diagnose a hearing loss disability, as defined by 38 C.F.R. § 3.385.  Thus, the presence of a current right ear hearing loss disability, for VA purposes, is a determination that is medical in nature and requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly the Veteran, as a layperson, cannot establish the presence of a right ear hearing loss disability, for VA purposes, based on his assertions, alone.  

Based on the foregoing, the claim for service connection for right ear hearing loss must be denied because, as noted above, the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.  

Residuals of Bilateral Inguinal Hernias

In his August 2004 claim for service connection, the Veteran indicated that he was seeking service connection for bilateral hernias.  

Service treatment records reflect that, in May 1999, the Veteran underwent bilateral inguinal hernia repair with Prolene mesh.  Later that month, he presented with complaints of suprapubic pain following his bilateral inguinal hernia repair.  On examination, the surgical incisions were intact, with Steri-strips in place.  There was no bulge at the inguinal canal on Valsalva and sensation to light touch was intact to all dermatomes.  The impression was post-operative pain status-post bilateral inguinal hernia repair.  In June 1999, the Veteran presented for follow-up of his bilateral inguinal hernia repair.  The physician noted that he looked fine, although he still had some minor discomfort, although this was getting better.  The Veteran was advised that he could resume all normal activities.  

On VA examination in October 2004, the Veteran reported that he underwent bilateral inguinal hernia surgery during service, with no problems since.  Later during the examination, the Veteran reiterated that he had had no symptoms regarding bilateral inguinal hernias since his 1999 surgery, which cured his problem.  Examination of the abdomen revealed no inguinal or ventral hernias.  As regards the Veteran's claimed bilateral hernia, the examiner commented that there was no diagnosis because the condition was resolved.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for residuals of bilateral inguinal hernia repair is not warranted.  

In this regard, despite the fact that he underwent bilateral inguinal hernia repair during service, there is simply no medical evidence of any current residuals from this surgery.  Rather, the October 2004 VA examiner specifically opined that there was no diagnosis regarding the Veteran's claimed bilateral hernia because the condition was resolved.  This is consistent with the Veteran's own assertion that he had had no symptoms regarding bilateral inguinal hernias since his 1999 surgery, which cured his problem.  In sum, it appears that the outcome of the inservice surgery was purely ameliorative. 

The Board has considered that, in his October 2008 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran was not afforded an examination to evaluate scarring residuals of his bilateral inguinal hernia repair.  However, the Board notes that the October 2004 VA examination did include an examination of the skin, with findings that the skin was clear of rashes and lesions, and the examiner also specifically examined the Veteran's abdomen and made no mention of scarring.  It is significant to note that the Veteran himself denied symptoms and residuals following his 1999 surgery.  In light of the foregoing, the Board finds the October 2004 VA examination adequate to adjudicate this claim.  

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin, 155 F. 3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for residuals of bilateral inguinal hernias must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

All Claims

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As discussed above, the record does not contain a current diagnosis of a cervical spine disorder, right ear hearing loss for VA purposes, or residuals of bilateral inguinal hernias.  

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for residuals of bilateral inguinal hernias is denied.  


REMAND

Unfortunately, the record reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the August 2010 remand, the Board noted that the multiple volumes of service treatment records associated with the claims file did not contain a report of the Veteran's Navy retirement examination, nor was there any indication that a specific query had been made to obtain that examination report or any confirmation or determination that a retirement examination was not conducted.  

In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

Accordingly, in the August 2010 remand, the Board instructed the AMC/RO to ask the Veteran whether he had undergone a retirement medical examination at the time of his transfer to the Fleet Reserve in May 2004.  The AMC/RO was instructed to obtain that examination report, and any associated report of medical history, if they existed, and to otherwise obtain from appropriate sources, to include the National Personnel Records Center (NPRC) and Naval Fleet Reserve, confirmation that there are no such examination reports, or that they cannot be obtained.  

In an August 2010 VCAA letter, the AMC asked the Veteran to indicate on an enclosed form whether he underwent a retirement medical examination at the time of his transfer to the Fleet Reserve in May 2004.  The Veteran did not specifically respond to this request.  The Board observes that the Court has held that VA's duty to assist is not always a one-way street, and that, if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Nevertheless, despite his failure to respond to the August 2010 request regarding whether or not he underwent a retirement examination, the Veteran had previously reported, in his August 2004 claim for service connection, that he underwent retirement examination on February 24, 2004 in San Diego, California.  

Following the Board's August 2010 remand, it appears that the only action taken by the AMC to attempt to obtain a copy of the Veteran's retirement examination report was to request medical examinations from DPRIS.  The only service treatment records associated with the claims file pursuant to this request were the Veteran's March 1984 enlistment examination and Report of Medical History.  Despite the August 2010 remand instruction, and the specific information regarding the date and location of the Veteran's reported retirement examination, there is no indication that the AMC attempted to obtain a copy of the retirement examination from the NPRC and/or the service department.  

Additionally, despite the fact that the Veteran's retirement examination report was not associated with the claims file subsequent to the August 2010 remand, the Veteran was never specifically advised that his retirement examination report was not obtained.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the veteran with oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2011).  Moreover, despite the Veteran's report that his February 2004 retirement examination occurred in San Diego, California, the AMC/RO has not made an additional request to the Naval Base in San Diego and/or the Naval Medical Center in San Diego for a copy of the Veteran's retirement examination report.  VA has an obligation to request records directly from this treating military facility as the Veteran has provided sufficient information to identify and locate the potential custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

In light of the foregoing, and to ensure compliance with the August 2010 remand, the Board finds that remand is required so that an additional attempt may be made to obtain the Veteran's retirement examination report.  See Stegall, 11 Vet. App. at 271.  

In addition to the foregoing, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

As regards his claim for service connection for headaches, on VA examination in October 2004, the Veteran reported that his headaches started in the early 1990s.  Later during the examination, the Veteran stated that his headaches had existed since 1990, and described current reoccurring migraine headaches.  The pertinent diagnosis was migraine headaches; however, the examiner did not provide an etiological opinion.  

The Veteran is competent to report headaches.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  The Veteran is also competent to report a continuity of symptomatology of headaches since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding headaches and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Nevertheless, the October 2004 VA examiner did not render an etiological opinion regarding the Veteran's current headaches.  Because VA undertook to provide a VA examination to evaluate the Veteran's claimed headaches, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Veteran should be afforded a new VA examination to obtain a medical opinion regarding his claimed headache disability.  

As regards the claims for higher initial ratings, the Board notes that the Veteran was scheduled for a VA examination to evaluate these disabilities in October 2008.  A September 2008 letter advised him of his scheduled examination with an emergency medicine physician; however, the record reflects that he failed to report for that examination.  In light of his failure to report for this examination, an October 2008 audiological examination, to evaluate his service-connected left ear hearing loss, was cancelled.  Normally, when a Veteran fails to report for a VA examination scheduled in conjunction with an original claim, the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

Nevertheless, in light of the fact that the claims remaining on appeal are being remanded so that an additional attempt may be made to obtain the Veteran's 2004 retirement examination, as well as the fact that these disabilities were most recently evaluated during examinations in 2004 and 2005, and as additional examinations would be useful in adjudicating the claims, the Board will afford the Veteran one more opportunity for examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for headaches, a back disorder, right or left knee disorders, right or left carpal tunnel syndrome, left ear hearing loss and/or hypertension.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

2.  The AMC/RO should contact the NPRC, the relevant service department, and/or any other relevant agency, to include contacting the Naval Base in San Diego and/or the Naval Medical Center in San Diego, to obtain a copy of the Veteran's retirement examination (reportedly conducted on February 24, 2004 in San Diego), as well as any associated Report of Medical History.  If a copy of the Veteran's retirement examination report is not available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any headache disorder present since separation from service.  In regard to any diagnosed headaches, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches were incurred or aggravated as a result of active service.  

In rendering the requested opinion, the examiner should specifically consider and address the Veteran's reports of headaches beginning during service and continuing since that time.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo a VA examination to evaluate the service-connected back disorder.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should identify any neurological impairment associated with the Veteran's service-connected back disorder.  For each identified neurological impairment, the physician should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected back disorder.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The physician should also indicate whether the Veteran's service-connected back disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the physician should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right shoulder disability.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right shoulder (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the physician should note whether there is any evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).

The physician should also indicate whether there is any malunion, nonunion (with or without loose movement), or dislocation of the clavicle or scapula.   
 
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left knee disabilities.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of each knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected carpal tunnel syndrome of the right and left upper extremities.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms (and associated impairment of function) related to each disability, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a state-licensed audiologist, to evaluate the service-connected left ear hearing loss.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should perform all indicated tests and studies.  At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected hypertension.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should take appropriate blood pressure readings and describe the manifestations of the Veteran's hypertension.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

10.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


